Case 19-34054-sgj11 Doc 1031 Filed 09/09/20                     Entered 09/09/20 10:40:40             Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                                 )
                                    Debtor.                      )


                         APPLICATION FOR ADMISSION PRO HAC VICE


    1.       Name: O’Neill, James E.

    2.       Firm Name: Pachulski Stang Ziehl & Jones LLP

    3.       Address: 919 North Market Street, 17th Floor, P O Box 8705, Wilmington, DE 19899

    4.       Phone: 302-652-4100                             FAX: 302-652-4400

             Email: joneill@pszjlaw.com

    5.       Name used to sign all pleadings: James E. O’Neill

    6.       Retained by: Highland Capital Management, L.P.

    7.       Admitted on November 8, 1985 and presently a member in good standing of
             the bar of the highest court of the state of Pennsylvania and issued the bar
             license number of 44247.

    8.       Admitted on March 16, 2001 and presently a member in good standing of the
             bar of the highest court of the state of Delaware and issued the bar license
             number of 4042.




1 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
DOCS_DE:230577.1 36027/002                                                                               Continued
Case 19-34054-sgj11 Doc 1031 Filed 09/09/20                Entered 09/09/20 10:40:40         Page 2 of 3



 9.       Admitted to practice before the following courts:
          Court:                                                  Admission Date:
          U.S. District Court, District of Delaware               March 16, 2001
          U.S. Court of Appeals for the Third Circuit             May 11, 1999

 10.      Are you presently a member in good standing of the bars of the courts listed above?
             XX Yes ____ No
          If “No,” please list all courts which you are no longer admitted to practice:


 11.      Have you ever been subject to a grievance proceeding or involuntary removal proceeding
          while a member of the bar of any state or federal court?
                Yes XX No
          If “Yes,” please provide details:


 12.      Other than minor traffic offenses, have you ever been charged, arrested, or convicted of a
          criminal offense or offenses?
                Yes XX No
          If “Yes,” please provide details:


 13.      Please list all cases in the United States Bankruptcy Court, Northern District of Texas in
          which you have filed for pro hac vice in the past three years:
          Date of Application             Case No. and Style
          N/A


 14.      Local counsel of record: Melissa S. Hayward

 15.      Local counsel ’s address: Hayward & Associates PLLC, 10501 N. Central Expy, Suite 106, Dallas, TX
          75231




DOCS_DE:230577.1 36027/002                                                                      Continued
Case 19-34054-sgj11 Doc 1031 Filed 09/09/20            Entered 09/09/20 10:40:40         Page 3 of 3




        I respectfully request to be admitted to practice in the United States Bankruptcy Court for
 the Northern District of Texas for this cause only.

        I certify that I have read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n, 121
 F.D.R. 284 (N.D. Tex. 1988) (en banc), and the local civil and bankruptcy rules of this court and
 will comply with the standards of practice adopted in Dondi and with the local civil and
 bankruptcy rules.

        ____ I am an ECF filer. I also certify that I have served a true and correct copy of
 this document upon each attorney of record and filed the application via ECF with the
 payment of $100.00.

        __X__ I am not an ECF filer. I also certify that I have served a true and correct copy of
 this document upon each attorney of record and the original upon the US Bankruptcy Court
 accompanied with the $100.00 filing fee on           .




 /s/ James E. O’Neill                                                 September 9, 2020
 James E. O’Neill                                                     Date




DOCS_DE:230577.1 36027/002
